Pumpkin, P. J.
While a party to whose attorney a bill of exceptions has, under the Civil Code, § 5545, been returned for correction is entitled to reasonable time within which to meet and remove the judge’s objections thereto, the latter has no authority to extend for an unreasonable period the right of such party to tender a correct bill of exceptions. This is a matter which is ; regulated by statute, and as to which the judge has no discretionary powers. *795Accordingly, if a bill of exceptions be so returned to counsel and a true and correct bill of exceptions be not tendered until after the lapse of seven months, the delay not being occasioned by providential cause, the judge is without power to then certify, and the writ of error must be dismissed. See Parkman v. Dent, 109 Ga., 289, and cases cited.
Submitted May 1,
Decided June 12, 1902.
B. A. Hendricks, for plaintiff in error.

Writ of error dismissed.

All the Justices concurring, except Lewis, J., absent,